20-10418-mew          Doc 666        Filed 07/10/20 Entered 07/10/20 17:48:55                        Main Document
                                                 Pg 1 of 17



    UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------      x
In re                                                          :    Chapter 11
                                                               :
THE McCLATCHY COMPANY, et al.,                                 :    Case No. 20-10418 (MEW)
                                                               :
                  Debtors.1                                    :    (Jointly Administered)
                                                               :
--------------------------------------------------------       x

                                        CERTIFICATE OF SERVICE

       I, Jennifer Westwood, depose and say that I am employed by Kurtzman Carson
Consultants LLC (KCC), the claims and noticing agent for the Debtors.

       On July 9, 2020, at my direction and under my supervision, employees of KCC caused to
be served the following document via Email upon the service list attached hereto as Exhibit A;
and via First Class Mail upon the service list attached hereto as Exhibit B:

     •   Debtors' Objection to Emergency Motion of Alden Global Capital, LLC and its
         Affiliates Seeking an Order of the Court Precluding the Credit Bidding of Certain
         Secured Claims Pursuant to 11 U.S.C. §§ 105 and 363(K) [Docket No. 654]

       Furthermore, on July 9, 2020, at my direction and under my supervision, employees of
KCC caused to be served the following document via Email upon the service list attached hereto
as Exhibit A; via Overnight Mail upon the service lists attached hereto as Exhibit C and Exhibit
D; and via First Class Mail upon the service lists attached hereto as Exhibit B and Exhibit E:

     •   Notice of Rejection of Unexpired Sublease of Nonresidential Real Property Located
         at 550 South Caldwell Street, 11th Floor, Charlotte, North Carolina, 28202 [Docket
         No. 656]

       Furthermore, on July 9, 2020, at my direction and under my supervision, employees of
KCC caused to be served the following document via Email upon the service list attached hereto
as Exhibit A:

     •   Supplemental Notice of Auction; to be Held on July 10, 2020 at 10:00 a.m.
         (Prevailing Eastern Time) [Docket No. 657]
1
  The last four digits of Debtor The McClatchy Company’s tax identification number are 0478. Due to the large
number of debtor entities in these jointly administered chapter 11 cases, a complete list of the debtor entities
and the last four digits of their federal tax identification numbers is not provided herein.. A complete list of such
information may be obtained on the website of the Debtors’ claims and noticing agent at
http://www.kccllc.net/McClatchy. The location of the Debtors’ service address for purposes of these chapter 11
cases is: 2100 Q Street, Sacramento, California 95816.
20-10418-mew     Doc 666     Filed 07/10/20 Entered 07/10/20 17:48:55          Main Document
                                         Pg 2 of 17



        Furthermore, on July 9, 2020, at my direction and under my supervision, employees of
KCC caused to be served the following document via Email upon the service lists attached
hereto as Exhibit A and Exhibit F; and via First Class Mail upon the service lists attached
hereto as Exhibit B, Exhibit E, and Exhibit G:

   •   Supplemental Declaration of Philip R. Higdon [Docket No. 661]


Dated: July 10, 2020
                                                   /s/ Jennifer Westwood
                                                   Jennifer Westwood
                                                   KCC
                                                   222 N Pacific Coast Highway, 3rd Floor
                                                   El Segundo, CA 90245
                                                   Tel 310.823.9000




                                              2
20-10418-mew   Doc 666   Filed 07/10/20 Entered 07/10/20 17:48:55   Main Document
                                     Pg 3 of 17


                              EXHIBIT A
         20-10418-mew                 Doc 666              Filed 07/10/20 Entered 07/10/20 17:48:55                                   Main Document
                                                                       Pg 4 of 17
                                                                                   Exhibit A
                                                                               Master Service List
                                                                            Served via Electronic Mail


                  Description                    CreditorName                                 CreditorNoticeName                           Email
  Counsel for Alden Global Capital, LLC AKIN GUMP STRAUSS HAUER &                      Lisa G. Beckerman, Gary A.         lbeckerman@akingump.com;
  and its affiliates                    FELD LLP                                       Ritacco                            gritacco@akingump.com
  Counsel for Oracle America, Inc.           Buchalter, A Professional Corporation     Shawn M. Christianson              schristianson@buchalter.com
                                                                                                                          ksimard@choate.com;
                                                                                       Kevin J. Simard, Jennifer Conway   jfenn@choate.com;
  Counsel to the DIP Agent                Choate, Hall & Stewart LLP                   Fenn, Jonathan D. Marshall         jmarshall@choate.com
  Counsel for The News Guild-CWA, on
  behalf of itself, Local 33229 and Local
  39521, and CWA Local 3108               Cohen, Weiss and Simon LLP                   Hanan B. Kolko                     hkolko@cwsny.com
  Counsel for The News Guild-CWA, on
  behalf of itself, Local 33229 and Local
  39521, and CWA Local 3108               Cohen, Weiss and Simon LLP                   Richard M. Seltzer                 rseltzer@cwsny.com
                                                                                       Deanna Lee Westfall, Assistant
  Colorado Department of Revenue             Colorado Department of Law                Attorney General                   deanna.westfall@coag.gov

  Counsel for Endava, Inc.                   Cooley LLP                                Cullen D. Speckhart                cspeckhart@cooley.com
                                                                                                                          rkanowitz@cooley.com;
  Counsel for Endava, Inc.                   Cooley LLP                                Richard Kanowitz, Paul J. Springer pspringer@cooley.com
                                             Department of Justice US Attorney
  US Department of Justice                   General                                   Commercial Litigation Branch       askdoj@usdoj.gov
                                                                                                                          clark.monica@dorsey.com;
  Counsel for Beth Desmond                   Dorsey & Whitney LLP                      Monica L. Clark, Will Martin       martin.will@dorsey.com
  Counsel for Beth Desmond                   Dorsey & Whitney LLP                      Samuel S. Kohn                     kohn.sam@dorsey.com
                                                                                       Joseph D. Leverone, Senior Legal
  Counsel for Eastman Kodak Company Eastman Kodak Company                              Counsel                            Joseph.Leverone@Kodak.com
                                                                                                                          tpitta@emmetmarvin.com;
  Counsel for the Bank of New York                                                     Thomas A. Pitta, Edward P.         ezujkowski@emmetmarvin.com;
  Mellon Trust Company, N.A.                 Emmet, Marvin & Martin, LLP               Zujkowski, Elizabeth Taraila       etaraila@emmetmarvin.com
  Environmental Protection Agency
  (Regional)                                 Environmental Protection Agency           Douglas Fischer                    fischer.douglas@epa.gov
  Creditor and Ordinary Course               Felderstein Fitzgerald Willoughby
  Professional                               Pascuzzi & Rios LLP                       Paul J. Pascuzzi                   ppascuzzi@ffwplaw.com
  Counsel for Joanna Culley, as
  Guardian of the Estate of Dennis Leroy
  Williams, Disabled                         Goldenberg Heller & Antognoli, P.C.       Joel A. Kunin                      jkunin@ghalaw.com
                                                                                       William P. Weintraub, Stacy A.     wweintraub@goodwinlaw.com;
  Counsel for Brightcove Inc.                Goodwin Procter LLP                       Dasaro                             sdasaro@goodwinlaw.com
  Counsel for Infosys Limited and Official                                                                                kelliott@kelleydrye.com;
  Committee of Unsecured Creditors                                                                                        jcarr@kelleydrye.com;
  (Wipro Limited)                            Kelley Drye & Warren LLP                  Kristin S. Elliott, James S. Carr  kdwbankruptcydepartment@kelleydrye.com
  Counsel for Ken Burton, Jr., Manatee       Ken Burton, Jr., Manatee County Tax       Jennifer Francis, Legal Support and
  County Tax Collector                       Collector                                 Collections Specialist, CFCA        legal@taxcollector.com
                                                                                                                           tmayer@kramerlevin.com;
                                                                                       Thomas Moers Mayer, Douglas         dmannal@kramerlevin.com;
  Counsel for Brigade Capital                                                          Mannal, Abbe L. Dienstag, David     adienstag@kramerlevin.com;
  Management, LP                             Kramer Levin Naftalis & Frankel LLP       Braun                               dbraun@kramerlevin.com
                                             Linebarger Goggan Blair & Sampson,
  Counsel for Tarrant County                 LLP                                       Elizabeth Weller                   dallas.bankruptcy@publicans.com
  Counsel for Macon-Bibb County Tax
  Commissioner                               Lisenby & Associates, L.L.C.              Blake Edwin Lisenby, Esq.          blakelisenby@lisenbylaw.com

  Counsel for Aetna and its Affiliates       Mccarter & English, LLP                   Kate R. Buck                       kbuck@mccarter.com
  Counsel for Aetna and its Affiliates       Mccarter & English, LLP                   Matthew Rifino                     mrifino@mccarter.com
  Counsel for The County of Denton,          McCreary, Veselka, Bragg & Allen,
  Texas                                      P.C.,                                     Tara LeDay                         tleday@mvbalaw.com
  Counsel for Joanna Culley, as
  Guardian of the Estate of Dennis Leroy
  Williams, Disabled                         McLaughlin & Stern, LLP                   Chester R. Ostrowski               costrowski@mclaughlinstern.com
                                             Missouri Department of Revenue,
  Missouri Department of Revenue             Bankruptcy Unit                           Steven A. Ginther                  sdnyecf@dor.mo.gov
  Counsel to the Prepetition Agent and
  Wells Fargo                                Morgan, Lewis & Bockius LLP               Christopher L. Carter               christopher.carter@morganlewis.com
                                                                                                                           marcus.marsh@morganlewis.com;
                                                                                       E. Marcus Marsh, Jennifer           jennifer.feldsher@morganlewis.com;
  Counsel to the Prepetition Agent and                                                 Feldsher, Glenn E. Siegel, David K. glenn.siegel@morganlewis.com;
  Wells Fargo                                Morgan, Lewis & Bockius LLP               Shim                                david.shim@morganlewis.com
                                                                                       Attn Benjamin J. Higgins, Brian S. Benjamin.J.Higgins@usdoj.gov;
  US Trustee                                 Office of the United States Trustee       Masumoto                            Brian.Masumoto@usdoj.gov
                                                                                                                           arosenberg@paulweiss.com;
  Counsel to Chatham Asset                   Paul, Weiss, Rifkind, Wharton &           Andrew N. Rosenberg, Elizabeth R. emccolm@paulweiss.com;
  Management, LLC                            Garrison LLP                              McColm, John T. Weber               jweber@paulweiss.com




In re The McClatchy Company, et al.
Case No. 20-10418 (MEW)                                                            Page 1 of 2
         20-10418-mew                 Doc 666            Filed 07/10/20 Entered 07/10/20 17:48:55                                    Main Document
                                                                     Pg 5 of 17
                                                                                Exhibit A
                                                                            Master Service List
                                                                         Served via Electronic Mail


                Description                             CreditorName                           CreditorNoticeName                          Email
  Pension Benefit Guaranty                                                                                               berger.adi@pbgc.gov;
  Corporation/Top 30 Creditor              Pension Benefit Guaranty Corporation      Adi Berger, Kartar Khalsa           Khalsa.Kartar@pbgc.gov
  Counsel for Crowley ISD, Arlington ISD
  and City of Grapevine, Grapevine-        Perdue, Brandon, Fielder, Collins &
  Colleyville ISD                          Mott, L.L.P.                              c/o Eboney Cobb                     ecobb@pbfcm.com
  Counsel for Bank of Oklahoma, as
  Successor Trustee for the 6.875%
  Senior Secured Junior Lien Notes due
  2031 and BOKF, N.A.                      Reed Smith LLP                            Eric A. Schaffer                    eschaffer@reedsmith.com
  Counsel for Blake Development
  Company                                  Sarna & Associates, PC                    James A. Sarna, Esq.                james@sarnalaw.com
  Counsel for Pension Benefit Guaranty
  Corp                               Schafer and Weiner, PLLC                        Joseph K. Grekin                    jgrekin@schaferandweiner.com
                                     Schiller, Knapp,Lefkowitz & Hertzel,
  Counsel for Ford Motor Company LLC LLP                                             Martin A. Mooney                    MMooney@schillerknapp.com
  Securities and Exchange Commission
  Headquarters                       Securities and Exchange Commission              Attn General Counsel                SECBankruptcy-OGC-ADO@SEC.GOV

  Securities and Exchange Commission Securities and Exchange Commission
  New York Regional Office           NY Regional Office                              Andrew Calamari Regional Director bankruptcynoticeschr@sec.gov

  Counse for Wilmington Savings Fund
  Society, FSB as Successor Indenture                                                                                    ashmead@sewkis.com;
  Trustee for the 2027 Debentures and                                                John R. Ashmead, Catherine V.       lotempio@sewkis.com;
  the 2029 Debentures                      Seward & Kissel LLP                       LoTempio, Julie J. Hong             hong@sewkis.com
  Counsel for Albany Road-Corporate
  Drive LLC                                Singer & Levick, P.C.                Michelle E. Shriro                       mshriro@singerlevick.com
                                           Skadden, Arps, Slate, Meagher & Flom
  Counsel for the Debtors                  LLP                                  Jennifer Madden                    Jennifer.Madden@skadden.com
                                                                                                                   Bram.Strochlic@skadden.com;
                                           Skadden, Arps, Slate, Meagher & Flom                                    shana.elberg@skadden.com;
  Counsel for the Debtors                  LLP                                  Shana A. Elberg, Bram A. Strochlic Andrea.Bates@skadden.com
                                           Skadden, Arps, Slate, Meagher & Flom Van C. Durrer, II, Destiny N.      Van.Durrer@skadden.com;
  Counsel for the Debtors                  LLP                                  Almogue                            Destiny.Almogue@skadden.com
  Counsel for SCF-2100 Q Street Owner,
  LLC, et al                           Sklar Kirsh, LLP                              Ian S. Landsberg, Esq.             ilandsberg@sklarkirsh.com
                                                                                                                        khansen@stroock.com;
                                                                                                                        fmerola@stroock.com;
                                                                                                                        egilad@stroock.com;
                                                                                     Kristopher M. Hansen, Frank A.     smartin@stroock.com;
  Counsel for the Official Committee of                                              Merola, Erez E. Gilad, Samantha L. gsasson@stroock.com;
  Unsecured Creditors                      Stroock & Stroock & Lavan Llp             Martin, Gabriel E. Sasson          mcclatchyssl@stroock.com
  Counsel for Gannett Supply
  Corporation and Gannett Publishing
  Services LLC                             Taft Stettinius & Hollister LLP           Lynn Rowe Larsen                    llarsen@taftlaw.com
  Counsel for P. Anthony Ridder, George
  Riggs the Official Committee of
  Unsecured Creditors, and the Former
  Knight Ridder and McClathcy Salaried
  Employees Association                    The Wagner Law Group                      Israel Goldowitz                    igoldowitz@wagnerlawgroup.com
  Counsel for P. Anthony Ridder, George
  Riggs, and the Former Knight Ridder
  and McClathcy Salaried Employees
  Association                              The Wagner Law Group                      Jordan D. Mamorsky                  jmamorsky@wagnerlawgroup.com
                                                                                     c/oTN Attorney General's Office,
  Counsel for TN Dept of Revenue           TN Dept of Revenue                        Bankruptcy Division                 AGBankNewYork@ag.tn.gov
                                                                                                                         aoden@teamtogut.com;
                                                                                  Albert Togut, Kyle J. Ortiz, Amy       kortiz@teamtogut.com;
  Counsel for the Debtors                  Togut Segal & Segal LLP                Oden                                   altogut@TeamTogut.com
  Counsel for Berry Avenue, Inc.           Trainor Fairbrook                      Jennifer L. Pruski                     jpruski@trainorfairbrook.com
                                           Wells Fargo Vendor Financial Services,
                                           LLC fka GE Capital Information
                                           Technology Solutions c/o A Ricoh USA
                                           Progrma f/d/b/a IKON Financial
  Interested Party                         Services                               Bankruptcy Administration              christine.etheridge@leasingconnection.com
  Official Committee of Unsecured                                                 Patrick J. Healy, Senior Vice
  Creditors                                Wilmington Savings Fund Society, FSB President                                phealy@wsfsbank.com
  Counsel for John S. and James L.                                                                                       bzirinsky@zirinskylaw.com;
  Knight Foundation                        Zirinsky Law Partners PLLC                Bruce R. Zirinsky, Gary D. Ticoll   gticoll@zirinskylaw.com




In re The McClatchy Company, et al.
Case No. 20-10418 (MEW)                                                          Page 2 of 2
20-10418-mew   Doc 666   Filed 07/10/20 Entered 07/10/20 17:48:55   Main Document
                                     Pg 6 of 17


                              EXHIBIT B
                         20-10418-mew            Doc 666        Filed 07/10/20 Entered 07/10/20 17:48:55                      Main Document
                                                                            Pg 7 of 17
                                                                                Exhibit B
                                                                      Master Service List - UST Copy
                                                                       Served via First Class Mail

   Description               CreditorName                    CreditorNoticeName                Address1                        Address2               City   State    Zip
                                                        Attn Benjamin J. Higgins, Brian
US Trustee        Office of the United States Trustee   S. Masumoto                     US Federal Office Building   201 Varick Street Suite 1006   New York NY      10014




In re The McClatchy Company, et al.
Case No. 20-10418 (MEW)                                                         Page 1 of 1
20-10418-mew   Doc 666   Filed 07/10/20 Entered 07/10/20 17:48:55   Main Document
                                     Pg 8 of 17


                              EXHIBIT C
                                      20-10418-mew              Doc 666           Filed 07/10/20 Entered 07/10/20 17:48:55                              Main Document
                                                                                              Pg 9 of 17
                                                                                                       Exhibit C
                                                                                                Rejection Notice Parties
                                                                                               Served via Overnight Mail


             Description                          CreditorName                        CreditorNoticeName                         Address1                     Address2               City     State       Zip
                                                                             Kevin J. Simard, Jennifer Conway
 Counsel to the DIP Agent              Choate, Hall & Stewart LLP            Fenn, Jonathan D. Marshall               Two International Place                                      Boston     MA      02110-
                                                                             Attn Benjamin J. Higgins, Brian S.
 US Trustee                            Office of the United States Trustee   Masumoto                                 US Federal Office Building    201 Varick Street Suite 1006   New York   NY      10014
 Counsel to Chatham Asset              Paul, Weiss, Rifkind, Wharton &       Andrew N. Rosenberg, Elizabeth R.
 Management, LLC                       Garrison LLP                          McColm, John T. Weber                    1285 Avenue of the Americas                                  New York   NY      10019-6064
                                                                             Kristopher M. Hansen, Frank A. Merola,
 Counsel for the Official Committee of                                       Erez E. Gilad, Samantha L. Martin,
 Unsecured Creditors                   Stroock & Stroock & Lavan Llp         Gabriel E. Sasson                        180 Maiden Lane                                              New York   NY      10038




In re The McClatchy Company, et al.
Case No. 20-10418 (MEW)                                                                               Page 1 of 1
20-10418-mew   Doc 666   Filed 07/10/20 Entered 07/10/20 17:48:55   Main Document
                                    Pg 10 of 17


                              EXHIBIT D
                          20-10418-mew   Doc 666     Filed 07/10/20 Entered 07/10/20 17:48:55          Main Document
                                                                Pg 11 of 17
                                                                    Exhibit D
                                                                 Affected Parties
                                                             Served via Overnight Mail
                                          CreditorName             Address1           City   State Zip
                                      The Associated Press   450 West 33rd Street   New York NY    10001
                                      The Associated Press   200 Liberty Street     New York NY    10281




In re The McClatchy Company, et al.
Case No. 20-10418 (MEW)                                            Page 1 of 1
20-10418-mew   Doc 666   Filed 07/10/20 Entered 07/10/20 17:48:55   Main Document
                                    Pg 12 of 17


                              EXHIBIT E
                                 20-10418-mew             Doc 666          Filed 07/10/20 Entered 07/10/20 17:48:55                              Main Document
                                                                                      Pg 13 of 17
                                                                                              Exhibit E
                                                                                          Master Service List
                                                                                       Served via Overnight Mail


              Description                         CreditorName                      CreditorNoticeName                      Address1                   Address2              City    State      Zip
                                       Department of Justice US Attorney
US Department of Justice               General                                Commercial Litigation Branch         950 Pennsylvania Ave NW                               Washington DC       20530
Official Committee of Unsecured                                               Joseph B. Vincent, Senior Vice
Creditors                              Dow Jones & Company, Inc.              President                            1211 Avenue of the Americas                           New York     NY     10036
Federal Communications Commission      Federal Communications Commission                                           445 12th Street SW                                    Washington DC       20554
Internal Revenue Service               Internal Revenue Service               Centralized Insolvency Operation     PO Box 7346                                           Philadelphia PA     19101-7346
Official Committee of Unsecured                                                                                                                  3 Hutton Centre Drive,
Creditors                              Lorianne E. Sawin                      c/o Michael J. Sachs, Esq.           Callahan & Blaine, APLC       9th Floor              Santa Ana    CA      92707
New York Attorney General              Office of the NY Attorney General      Attorney General                     120 Broadway 24th Fl                                 New York     NY      10271
New York Attorney General              Office of the NY Attorney General      Attorney General                     The Capitol                                          Albany       NY      12224-0341
United States Attorney's Office SDNY   Office of US Attorney SDNY             Attn Tax & Bankruptcy Unit           86 Chambers St, Third Floor                          New York     NY      10007
Official Committee of Unsecured
Creditors                              Pension Benefit Guaranty Corporation   Jack Butler                          1200 K Street, N.W.                                   Washington DC       20005
Secretary of the State                 Secretary of State                     Division of Corporations             99 Washington Ave Ste 600     One Commerce Plz        Albany     NY       12231-0001
Secretary of the State                 Secretary of State                                                          123 William St                                        New York   NY       10038-3804
Official Committee of Unsecured        The News Guild-CWA,                    Marian Needham, Executive Vice-
Creditors                              Communications Worker of America       President                       District One Office                821 Elk Street, Suite B Buffalo     NY      14210

Environmental Protection Agency (US)   US Environmental Protection Agency                                          1200 Pennsylvania Ave NW      Ariel Rios Building     Washington DC       20004




In re The McClatchy Company, et al.
Case No. 20-10418 (MEW)                                                                       Page 1 of 1
20-10418-mew   Doc 666   Filed 07/10/20 Entered 07/10/20 17:48:55   Main Document
                                    Pg 14 of 17


                              EXHIBIT F
          20-10418-mew        Doc 666   Filed 07/10/20 Entered 07/10/20 17:48:55       Main Document
                                                   Pg 15 of 17
                                                    Exhibit F
                                                 OCP Service List
                                             Served via Electronic Mail

              Description      CreditorName        CreditorNoticeName               Email
             Debtors      The McClatchy Company   Attn Billie McConkey    bmcconkey@mcclatchy.com




In re The McClatchy Company, et al.
Case No. 20-10418 (MEW)                             Page 1 of 1
20-10418-mew   Doc 666   Filed 07/10/20 Entered 07/10/20 17:48:55   Main Document
                                    Pg 16 of 17


                              EXHIBIT G
                             20-10418-mew     Doc 666    Filed 07/10/20 Entered 07/10/20 17:48:55              Main Document
                                                                    Pg 17 of 17
                                                                         Exhibit G
                                                                     OCP Service List
                                                                 Served via First Class Mail
                             Description      CreditorName         CreditorNoticeName           Address1     City   State Zip
                            Debtors      The McClatchy Company    Attn Billie McConkey         2100 Q St Sacramento CA   95816




In re The McClatchy Company, et al.
Case No. 20-10418 (MEW)                                                 Page 1 of 1
